Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.        A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 03/25/2021 has been entered. 


Drawings
2.       The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism that transfers or send the blade shape diagram to the applicator and the bender; the mechanism on which the applicator receives the blade shape diagram; a mechanism for the applicator to use the blade shape diagram; and the structure of the bender that that receives an unshaped rule and bends the unshaped rule of the blade into a shaped cutting blades using the blade shape diagram as set forth in claim 12; and a moving mechanism that moves the padding applicator move above the shaped cutting blades as set forth in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

            The two main structure of the invention are a bender and a padding applicator. However, the detail of the padding applicator is shown, but the structures of the bender, which is configured to bend an unshaped rule according to a blade shape diagram to produce shaped cutting blades, are missing.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.        Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           Regarding claim 12, the specification does not disclose how “a padding applicator configured to receive a blade shape diagram and apply padding material around a shaped cutting blades using the blade shape diagram to produce a padding shaped cutting blade for the dieboard.” In other words, the specification merely recites, 
“[0005] In one implementation, a method for applying padding material around
shaped cutting blades is disclosed.  The method includes: receiving a blade
shape diagram and a rule of blade; bending the rule of blade according to the
blade shape diagram to produce the shaped cutting blades; and applying the
padding material around the shaped cutting blades using the blade shape diagram
to produce a padded shaped cutting blade, wherein the padding material provides
a spring action to quickly detach the padded shaped cutting blade from a plate
matter.” See paragraph 0005 of the publication. 

              This is being repeated a few times in the specification. However, specification does not disclose what is “a blade shape diagram” and how it is received by the applicator. The specification does not disclose how the applicator process the diagram to move the nozzle to apply padding around the shaped cutting blades. Is the blade shape diagram a program? Is the blade shape diagram sent or transferred form a controller or a CPU to the applicator? The specification is 
           Regarding claim 12, the original disclosure does not disclose “a 
padding applicator configured to receive a blade shape diagram and apply padding material around a shaped cutting blades using the blade shape diagram to produce a padded shaped cutting blade for the dieboard, wherein a bender is used to bend an unshaped rule of blade into the shaped cutting blades using the blade shape diagram.” In other words, this is a new matter. The original disclosure that does disclose that the padding applicator receives a blade shape diagram to apply padding material around shaped blades according to the blade shape diagram, the  same blade shape diagram is used by a bender to bend an unshaped rule of the blade into the shaped cutting blades. Conversely, the original disclosure discloses a bender uses a blade shape diagram to produce shaped cutting blades, then an applicator used the blade shape diagram to apply padding material around the shape cutting blades.  See Figs. 9-10 of the instant application.
           Regarding claim 12, the specification does not disclose how the bender is “used to bend an unshaped rule of blade into the shaped cutting blades using the blade diagram.” It is not clear what encompasses a bender. As stated above, it is not disclosed what is the blade shaped diagram and how it is being sent to the bender. It 
          Regarding claim 15, the disclosure does not disclose how the padding applicator moves above the shaped blades. The disclosure does not disclose not a moving mechanism that moves the applicator around the shaped cutting blades. 

5.        Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
             Regarding claim 12, “a padding applicator configured to receive a blade shape diagram and apply padding material around a shaped cutting blades using the blade shape diagram to produce a padding shaped cutting blade for the dieboard” is confusing. It is not clear what is “a blade shape diagram” and how it is received by the applicator. It is not clear how the applicator process the blade shape diagram to move the nozzle to apply padding around the shaped cutting blades. It is not clear 
             Regarding claim 12, “wherein a bender is used to bend an unshaped rule of the blade into the shaped cutting blades using the blade shape diagram” is confusing.. It is also not clear how the blade shape diagram is used in bending the unshaped rule. In other words, what are the parts and structures that use the blade diagram to instruct or move the bending means to bend the unshaped rule of blade. It is also not clear what encompasses the bending device that does actual bending of the unshaped rule of blade and how does it work. 
             In addition, the claimed invention is about a system “for applying padding around shaped cutting blades for a dieboard.” Therefore, the way the shaped cutting blades are formed or bended by a bender has nothing to do with patentability of the system for applying padding around shaped cutting blades which are already formed. Therefore, it is not clear how the step of forming the shaped cutting blades by a bender can further limits the system for applying  padding material around shaped cutting blades (which have already being shaped). Furthermore, the padding material already has being applied around “shaped cutting blades”. Therefore, it is not clear how the bender could be used to shaped an unshaped rule of the blade according to “the shaped cutting diagram” to produce the shaped cutting blades. In other words, it appears that the step of using a bender to bend an unshaped rule of blade into shaped cutting blades should be before using a padding applicator to apply padding material around the shaped cutting blades. 

           Regarding claim 12, “to produce a padded shaped cutting blade for the dieboard” is confusing. If there are many or more than a single shaped cutting blades, then what is produces is padded shaped cutting blades, bot not only a single or one padded shaped cutting blade.  
           Regarding claim 15, “the padding applicator is also configured to move above the cutting shaped blades” is not clear as how the applicator moves above and around the shaped cutting blades. 

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



            It should be noted that due to many issues with the drawings, specification and 35 U.S.C. 112, first and second paragraphs, the examination of the claimed subject matter is very difficult. Claims are rejected below according to the best understanding of the invention and the claimed subject matter.   



7.    Claims 12-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Levene et al. (4,543,862) in view of Fay (9,309,663). Regarding claim12, as best understood, Levene teaches a system for applying padding material (30, 32) around shaped cutting blades 22 for a dieboard 10, the system comprising: a blade shape diagram (as a rectangular diagram) of shaped cutting blades 22; and padding material (30, 32) placed around shaped cutting blades 22 of the blade shape diagram and producing a padded shaped cutting blade for the board; wherein a bender is used to bend an unshaped rule of blade into the shaped cutting blades; and wherein the padding material (32, 35) provides a spring action to quickly detach the shaped cutting blades from a plate mater 34. See Figs. 1-2 in Levene. It should be noted that the system of applying padding material around shaped cutting blades has nothing to do with the function of the padding material with respect to “a plate matter.” It should also be noted that claimed invention is about a system “for applying padding around shaped cutting blades for a dieboard.” Therefore, the way the shaped cutting blades are formed or bended by a bender has nothing to do with patentability of the system for applying padding around shaped cutting blades which are already formed. In other words, the claim does not positively require the system to have a bender. It should be noted that patentability of the product (the shaped cutting blades, which is part of the system for applying padding material around the shaped cutting blades) does not depend on its method of production (the way the shaped cutting blades are formed). See MPEP section 2113. 
Levene does not explicitly teaches a padding applicator is used to receive the blade shape diagram and apply the padding material around the shaped cutting blades. However, Fay teaches a padding or foam applicator for receiving a workpiece 302 at a workstation 300, and a nozzle 336 for applying foam or padding 316 around the workpiece 32. It should also be noted that the foam applicator  in Fay connected to a computing device 350 and a memory device 354 programed with the details information about the workpiece including cavity spacing and depth component locations to automate injection of the foam by the nozzle (col. 9, lines 60-67 and col. 10, lines 1-30). See Figs. 1-2 in Fay. It would have been obvious to a person of ordinary skill in the art to apply foam around the blades of Levene’s 
system with the applicator, as taught by Fay, in order to facilitates and automate  injection of the foam around the blades. 
              Regarding claim 13, Levene teaches everything noted above including that the padding material is a foam padding.  
              Regarding claim 14, Levene teaches everything noted above including a pattern board 10 configured to receive the shaped cutting blades 22.
             Regarding claim 15, Levene, as modified by Fay, teaches everything noted above including that the padding applicator (as sprayers 336) is also configured to move above the shaped cutting blades to apply the padding material adjacent to the shaped cutting blades. See Figs. 1-2 in Fay.
              Regarding claim 16, Levene, as modified by Fay, teaches everything noted above including that the padding applicator further comprises a sprayer 336 configured to spray the padding material onto the pattern board.  

              Regarding claim 18, Levene, as modified by Fay, teaches everything noted above including a plurality of nozzles 336 configured to enable the padding material to be applied from the tube at multiple points around the shaped cutting blades.

             In the case, it could be argued that intention of the claim is to include a bender to form the shaped cutting blades, the rejection below is applied. 
                   
8.    Claims 12-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Levene in view of Fay (9,309,663) and in further view of
Young et al. (5,537,895), hereinafter Young. Regarding claim12, as best understood, Levene teaches a system for applying padding material (30, 32) around shaped cutting blades 22 for a dieboard 10, the system comprising: a blade shape diagram (as a rectangular diagram) of shaped cutting blades 22; and padding material (30, 32) placed around shaped cutting blades 22 of the blade shape diagram and producing a padded shaped cutting blade for the board; wherein a bender is used to bend an unshaped rule of blade into the shaped cutting blades; and wherein the padding material (32, 35) provides a spring action to quickly detach the shaped cutting blades from a plate mater 34. See Figs. 1-2 in Levene. It should be noted that the system of applying padding material around shaped cutting blades has 
              Levene does not explicitly teaches a padding applicator is used to receive the blade shape diagram and apply the padding material around the shaped cutting blades. However, Fay teaches a padding or foam applicator for receiving a workpiece 302 at a workstation 300, and a nozzle 336 for applying foam or padding 316 around the workpiece 32. It should also be noted that the foam applicator  in Fay connected to a computing device 350 and a memory device 354 programed with the details information about the workpiece including cavity spacing and depth component locations to automate injection of the foam by the nozzle (col. 9, lines 60-67 and col. 10, lines 1-30). See Figs. 1-2 in Fay. It would have been obvious to a person of ordinary skill in the art to apply foam around the blades of Levene’s 
system with the applicator, as taught by Fay, in order to facilitates and automate  injection of the foam around the blades. 
              It should also be noted that claimed invention is about a system “for applying padding around shaped cutting blades for a dieboard.” Therefore, the way the shaped cutting blades are formed or bended by a bender has nothing to do with patentability of the system for applying padding around shaped cutting blades which are already formed. In other words, the claim does not positively require the system to have a bender. However, it could be argued that intention of the claim is to include a bender to form the shaped cutting blades, the rejection below is applied. 
In this case, Young teaches an automatic steel cutting role bender is used to receive and bend an unshaped rule of blade (S) according to a blade shape diagram (or 
              Regarding claim 13, Levene teaches everything noted above including that the padding material is a foam padding.  
              Regarding claim 14, Levene teaches everything noted above including a pattern board 10 configured to receive the shaped cutting blades 22.
             Regarding claim 15, Levene, as modified by Fay, teaches everything noted above including that the padding applicator (as sprayers 336) is also configured to move above the shaped cutting blades to apply the padding material adjacent to the shaped cutting blades. See Figs. 1-2 in Fay.
              Regarding claim 16, Levene, as modified by Fay, teaches everything noted above including that the padding applicator further comprises a sprayer 336 configured to spray the padding material onto the pattern board.  
              Regarding claim 17, Levene, as modified by Fay, teaches everything noted above including a tube 334 to enable the padding material to be squeezed onto the pattern board. See Figs. 1-2 in Fay.  
              Regarding claim 18, Levene, as modified by Fay, teaches everything noted above including a plurality of nozzles 336 configured to enable the padding material to be applied from the tube at multiple points around the shaped cutting blades.
                    

s 12-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (3,737,365) in view of Eliason (3,774,281). Regarding claim 12, as best understood, Smith teaches a system for applying padding material 35 around shaped cutting blades for a dieboard (25, 26, 32-34), the system comprising: a blade shape diagram of shaped cutting blades (32-34); and padding material 35 placed around shaped cutting blades (32-34) of the blade shape diagram and producing a padded shaped cutting blade for the board; wherein inherently a bender is used to bend an unshaped rule of blade into the shaped cutting blades; and wherein the padding material 35 provides a spring action (Figs. 7a-7b) to quickly detach the shaped cutting blades from a plate mater 13 or 73. See Figs. 1-7B in Smith. It should be noted that the system of applying padding material around shaped cutting blades has nothing to do with the function of the padding material with respect to “a plate matter.” It should also be noted that claimed invention is about a system “for applying padding around shaped cutting blades for a dieboard.” Therefore, the way the shaped cutting blades are formed or bended by a bender has nothing to do with patentability of the system for applying padding around shaped cutting blades which are already formed. In other words, the claim does not positively require the system to have a bender. It should be noted that patentability of the product (the shaped cutting blades, which is part of the system for applying padding material around the shaped cutting blades) does not depend on its method of production (the way the shaped cutting blades are formed). See MPEP section 2113. 
Smith does not explicitly teaches a padding applicator is used to receive the blade shape diagram and apply the padding material around the shaped cutting blades. However, Eliason teaches a padding applicator for receiving a workpiece 10, and a nozzle 16 for applying foam or padding 16 around the workpiece 8. See Figs. 1-4 in Eliason. It would have been obvious to a person of ordinary skill in the art to apply foam around the blades of Smith’s system with the applicator, as taught by Eliason, since both method of applying foam or pad to the shaped objects as taught by Smith and Eliason are art-recognized equivalents, which produce the same result.
              Regarding claim 13, Smith teaches everything noted above including that the padding material is a foam padding.  
              Regarding claim 14, Smith teaches everything noted above including a pattern board 26 configured to receive the shaped cutting blades. See Fig. 5b in Smith.   
             Regarding claim 15, Smith, as modified by Eliason, teaches everything noted above including that the padding applicator (as sprayers 11) is also configured to move above the shaped cutting blades to apply the padding material adjacent to the shaped cutting blades. It should be noted that the applicator (as sprayers 11) moves relative to the conveyor 10. See Fig. 1 in Eliason. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the spray nozzle and keep the conveyor stationary, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

              Regarding claim 17, Smith, as modified by Eliason, teaches everything noted above including a tube (defined by the cylindrical pipe or member about the nozzle 11) to enable the padding material to be squeezed onto the pattern board. See Fig. 1 in Eliason. 
              Regarding claim 18, Smith, as modified by Eliason, teaches everything noted above including a plurality of nozzles (11, col. 4, lines 8-10) configured to enable the padding material to be applied from the tube at multiple points around the shaped cutting blades.
                    

             In the case, it could be argued that intention of the claim is to include a bender to form the shaped cutting blades, the rejection below is applied. 

10.    Claims 12-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (3,737,365) in view of Eliason (3,774,281) and in further view of Young. Regarding claim 12, as best understood, Smith teaches a system for applying padding material 35 around shaped cutting blades for a dieboard (25, 26, 32-34), the system comprising: a blade shape diagram of shaped cutting blades (32-34); and padding material 35 placed around shaped cutting blades (32-34) of the blade shape diagram and producing a padded shaped cutting blade for the board; 
              Smith does not explicitly teaches a padding applicator is used to receive the blade shape diagram and apply the padding material around the shaped cutting blades. However, Eliason teaches a padding applicator for receiving a workpiece 10, and a nozzle 16 for applying foam or padding 16 around the workpiece 8. See Figs. 1-4 in Eliason. It would have been obvious to a person of ordinary skill in the art to apply foam around the blades of Smith’s system with the applicator, as taught by Eliason, since both method of applying foam or pad to the shaped objects as taught by Smith and Eliason are art-recognized equivalents, which produce the same result.
              It should also be noted that claimed invention is about a system “for applying padding around shaped cutting blades for a dieboard.” Therefore, the way the shaped cutting blades are formed or bended by a bender has nothing to do with patentability of the system for applying padding around shaped cutting blades which are already formed. In other words, the claim does not positively require the system to have a bender. However it could be argued that intention of the claim is to include a bender to form the shaped cutting blades, the rejection below is applied. 

              Regarding claim 13, Smith teaches everything noted above including that the padding material is a foam padding.  
              Regarding claim 14, Smith teaches everything noted above including a pattern board 26 configured to receive the shaped cutting blades. See Fig. 5b in Smith.   
             Regarding claim 15, Smith, as modified by Eliason, teaches everything noted above including that the padding applicator (as sprayers 11) is also configured to move above the shaped cutting blades to apply the padding material adjacent to the shaped cutting blades. It should be noted that the applicator (as sprayers 11) moves relative to the conveyor 10. See Fig. 1 in Eliason. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the spray nozzle and keep the conveyor stationary, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
              Regarding claim 16, Smith, as modified by Eliason, teaches everything noted above including that the padding applicator further comprises a sprayer 11 configured to spray the padding material onto the pattern board.  

              Regarding claim 18, Smith, as modified by Eliason, teaches everything noted above including a plurality of nozzles (11, col. 4, lines 8-10) configured to enable the padding material to be applied from the tube at multiple points around the shaped cutting blades.

Response to Arguments
11.         Applicant’s argument that the drawings in Fig. 9 show a bender “930” is not persuasive. As stated above, Fig. 9 merely shows a box diagram “930” as a bender. However. It is not shown what encompasses the bender and how the bender works to produce shaped cutting blades. It is not shown how the bender receives the unshaped rule of blade and how the bender bends unshaped rule of blade to shaped cutting blades. The drawings also do not show how the bender uses a blade shape diagram to produce shaped cutting blades. What structures or parts do receive the blade shape diagram? How the blade shape diagram is used to instruct or move the bending means to produce shaped cutting blades? The drawing and the specification merely disclose “a bender” 930.  The detail structure of such a complicated machine that receives unshaped rule of blade and bends, uses and processes a blade shape diagram, and produces from the unshaped rule of blade shaped cutting blades according to a blade shape diagram is missing. 

          Applicant’s argument that claim 12 does not claim “the bender but only recite that the bender is used to bend an unshaped rule of blade into the shaped cutting blades using the blade shape diagram” is not persuasive. Claim 12 clearly requires a bender to bend an unshaped rule of blade into the shaped cutting blades using the blade shape diagram. Therefore, if a bender for receiving and shaping an unshaped rule of blade into the shaped cutting blades using the blade shape diagram is claimed, then the drawings have to show the structure of the bender that bends the unshaped rule of blade into the shaped cutting blade by using a blade shape diagram. It has to be shown how the bender functions and how it does use or process the blade shape diagram in order to produce shaped cutting blades. This has not been shown in the drawings or described in the specification. If the bender is not intended to be claimed, then the bender should not be in the claim. 
        Applicant’s argument that it is not important how the bender bends the unshaped rule of blade “(which is shown in other patents and parent applications owned by the assignee of the current application)” is not persuasive. First, applicant does not provide any of the patent numbers or applications that disclose the specific of the bender that used a blade shape diagram to bend an unshaped rule if blade into shaped cutting blades. Application Nos. 16/719,139; 16/356,981 and 15/906,985 have the same assignee as the instant application. These applications disclose a 
       Applicant’s argument that Smith does not teach the material 35 is applied around the cutting dies (32-34) for the dieboard is not persuasive. The board 26 includes cutting dies (32-34). Therefore, the board 26 with eth cutting dies (32-34) is considered to be a dieboard. In addition, the padding material is positioned or applied around the cutting dies, as clearly cab be seen in Figs. 7a-7b in Smith. Smith does not teach an applicator with nozzle to apply the foam or padding material around the cutting dies (32-34). However, as stated above, Eliason teaches such applicator that applied foam or padding around shaped objects.
  
Conclusion
12.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Messmer (1,670,898), Deng et al. (2004/0255741) and Nabity (2015/0352741) 
 teach a padding applied around blade shaped.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is (751)2738300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
March 31, 2021